Citation Nr: 1616949	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by abnormal bone growth on the forehead, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin rash of the feet, to include as due to herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to VA benefits for birth defects as a child of a Vietnam Veteran.

5.  Entitlement to nonservice-connected pension benefits.

6.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service in the Army from May 1968 to March 1971, to include service in the Republic of Vietnam from June 1969 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia. 

The Veteran was afforded a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Board observes that the Veteran was represented by Kenneth L. LaVan, Esq. as to his claims on appeal.  A VA Form 21-22a dated September 2010 appointing Attorney LaVan is of record.  However, following certification of the appeal to the Board, Attorney LaVan informed the Veteran via a letter dated August 2015 that he withdrew representation of the Veteran as to all issues on appeal.  The Board notes that the August 2015 withdrawal letter satisfied the good cause for withdrawal of representation criteria under 38 C.F.R. § 20.608.  Furthermore, the undersigned VLJ discussed this withdrawal with the Veteran at the February 2016 Board hearing, and he acknowledged that the attorney no longer represented him and that he wished to proceed with his hearing and his appeal unrepresented.  As such, the Veteran is no longer represented by Attorney LaVan and he has not appointed a new representative.     

By rating action dated May 2013, the RO awarded the Veteran entitlement to service connection for PTSD and assigned a 50 percent disability rating effective February 6, 2009.  In a statement dated July 2013, the Veteran expressed disagreement with the assigned evaluation for this disability.  However, a statement of the case (SOC) has not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board notes that in a statement of the case dated May 1, 2013, the Veteran was informed that his claim for nonservice-connected pension benefits was granted.  However, there was no reasons or bases for the grant and the nonservice-connected pension benefits claim was not listed as an issue.  Moreover, in another statement of the case dated May 23, 2013, the Veteran's denial of his nonservice-connected pension benefits claim was continued.  Thereafter, he perfected his appeal with the timely filing of a substantive appeal (VA Form 9).  As such, the Board finds that his nonservice-connected pension benefits claim is on appeal.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disability manifested by abnormal bone growth on the forehead and a skin rash of the feet as well as entitlement to VA benefits for birth defects as a child of a Vietnam Veteran and nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and there is credible evidence of a continuity of symptomatology of tinnitus from service.  


CONCLUSION OF LAW

Tinnitus may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he began experiencing tinnitus during service.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  

The Veteran testified during his February 2016 Board hearing that he was exposed to a significant amount of noise in service from being around a great deal of artillery and gunfire.  Although he did not identify ringing in his ears at that time due to being around the noise, once he was in a quiet environment, he noticed such.  Notably, the Veteran's DD 214 documents his service in Vietnam from June 1969 to June 1970 and receipt of the marksman (rifle) badge which is consistent with exposure to acoustic trauma.  Moreover, his military occupational specialty (MOS) was an auto repair parts specialist which is also consistent with noise exposure.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of both in-service acoustic trauma and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus in service and for some years thereafter; however, the Board has considered the Veteran's explanation during the February 2016 Board hearing that he did not report his tinnitus during service or immediately thereafter because he did not recognize the ringing in his ears until he was regularly in a quiet environment.  See the February 2016 Board hearing, page 7.  The Board finds such a report plausible and the Veteran's reports of a continuity of symptomatology to be credible.  

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claims of entitlement to service connection for a disability manifested by an abnormal bone growth on the forehead and a skin rash of the feet, he contends that these disabilities are related to his service, to include herbicide exposure.  The Board observes that the medical evidence currently associated with the Veteran's claims folder is absent treatment for either of these disabilities.  However, during the above-referenced Board hearing in February 2016, the Veteran indicated that he has received recent treatment for these disabilities at a VA medical center.  See the February 2016 Board hearing transcript, page 12.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

The Board further notes that the Veteran's service treatment records are absent complaints of or treatment for any skin condition or disability associated with abnormal bone growth on the forehead.  With regard to his skin rash of the feet claim, the Veteran testified at the February 2016 Board hearing that during his service in Vietnam, his feet were frequently wet from walking through jungles which caused infection of his skin.  The Veteran is competent to attest to experiencing injury to his feet from walking through jungles during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of walking through jungles and other wet conditions which caused injury to his feet.  Moreover, his personnel records confirm his service in Vietnam.  The Board therefore has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.

Also, as service personnel records confirm the Veteran's service in the Republic of Vietnam, his exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116(f).  According to 38 C.F.R. § 3.309(e) (2015), certain diseases may be presumed to be related to exposure to herbicides; skin rash of the feet and abnormal bone growth on the forehead are not among these listed diseases.  Thus, these disabilities may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's claimed skin rash of the feet and abnormal bone growth of the forehead and his service, to include herbicide exposure.  Therefore, the Board is of the opinion that a medical opinion would be probative in ascertaining whether the Veteran's claimed skin rash of the feet and abnormal bone growth of the forehead are related to service, to include herbicide exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)  (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

With respect to the claim of entitlement to benefits for birth defects as a child of a Vietnam Veteran, the Veteran contends that his daughter, I.S., was born prematurely at Grady Memorial Hospital in Atlanta, Georgia and had a skin defect due to the Veteran's exposure to herbicides during his service in Vietnam. See the February 2016 Board hearing transcript, pgs. 9-10.     

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. 
§§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.

The Board observes that the medical evidence of record is absent any indication that the Veteran's daughter has spina bifida, and the Veteran has not contended such.  However, the Veteran testified at the February 2016 Board hearing that after his daughter was born at Grady Memorial Hospital, she had to stay at the hospital for a couple months for treatment.  A review of the record reveals that there has been no attempt to obtain treatment records from Grady Memorial Hospital for the Veteran's daughter.  As these records may be of probative value to the Veteran's claim, the Board finds that on remand, all outstanding treatment records from this facility should be obtained and associated with the record.

With regard to the Veteran's claim of entitlement to nonservice-connected pension benefits, basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 C.F.R. § 3.3(a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The Veteran is 68 years old and as discussed above, served during the Vietnam War era.  In the rating decision on appeal, the RO found that the Veteran was not permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct and denied his claim on that basis.  However, in the May 2013 statement of the case (after the Veteran turned 65 years old), the RO continued the denial of his claim because his annual income for VA pension purposes exceeded the maximum annual disability pension limit set by law.  This determination was based on the Veteran's February 2009 claim for nonservice-connected pension benefits at which time he reported that his annual income was $5520 and his wife's income was $12,000.  His total income was therefore $17,520 which exceeded the annual income limit of $16,477 for 2009.  

The Board observes that the Veteran has submitted a VA Form 21-8416, Itemization of Medical Expenses for the years 2010 to 2013.  Pertinently, these forms demonstrate that the Veteran has incurred monthly unreimbursed expenses for VA treatment.  However, the Veteran did not submit an Itemization of Medical Expenses form for the year 2009.  As it appears that he likely incurred unreimbursed expenses for VA treatment in 2009, the Board finds that the Veteran should be provided a VA Form 21-8416 Itemization of Medical Expenses for 2009 as it is possible that his income for 2009 could be decreased by documentation of additional unreimbursed medical expenses.  Unreimbursed medical expenses include (but are not limited to) such items as ambulance hire; back supports; braces; convalescent home; dental service (cleaning, x- rays, fillings, dentures); eye care (ophthalmologist, optician, optometrist); hearing aids and batteries; hospital expenses; insulin treatment; insurance premiums (medical insurance only); laboratory tests; Medicare Part B premiums; Medicare Part D premiums; physical examinations; wheelchairs; and x-rays.  Also included are transportation expenses for medical purposes (41.5 cents per mile effective January 1, 2009, plus parking and tolls or actual fares for taxi, buses).  
Finally, as was described in the Introduction above, in a rating decision dated May 2013, the Veteran was awarded service connection for PTSD and assigned a 50 percent disability rating for this disability effective February 6, 2009.  The Veteran expressed disagreement with the assigned disability rating.  A SOC has not been issued addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are treatment records pertaining to the Veteran's daughter, I.S., from Grady Memorial Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records, to include records from the VA Medical Centers in Atlanta, Georgia as well as from Dublin, Georgia pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Provide Medical Expense Report VA Form 21-8416 to the Veteran for the year 2009.  Ask him to provide information about his unreimbursed medical expenses for that year, to include the mileage traveled to and from his medical visits and those for his wife, if any.  He should specifically be asked where possible to report each individual medical visit that was made, including the date of the visit, the destination of the visit/name of the medical provider and the round trip mileage driven during each individual trip.

4. Provide the Veteran with a clear audit of unreimbursed medical expenses and income calculations, keeping in mind that the Veteran's spouse was last reported as unemployed and that the Veteran is paid with 2 dependents from VA (his wife and his child, K.F.). 

5. Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the etiology of his claimed skin rash of the feet and disability manifested by abnormal bone growth on the forehead. The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a. Identify whether the Veteran has a skin rash of the feet.  The examiner's attention is directed to the Veteran's February 2016 testimony that he experiences itching on his feet and uses cream for treatment.

b. If the Veteran has a skin rash of the feet, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to his military service, to include as a result of conceded herbicide exposure as well as from walking through jungles or other wet conditions.  

c. Identify whether the Veteran has a disability manifested by abnormal bone growth on the forehead.  The examiner's attention is directed to the Veteran's February 2016 testimony that his forehead began to protrude following his service.

b. If the Veteran has a disability manifested by abnormal bone growth on the forehead, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to his military service, to include as a result of conceded herbicide exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.


6. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims of entitlement to service connection for a disability manifested by abnormal bone growth on the forehead and a skin rash of the feet, both to include as due to herbicide exposure as well as entitlement to VA benefits for birth defects as a child of a Vietnam Veteran and entitlement to nonservice-connected pension benefits.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

7. Issue a SOC pertaining to the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


